The motion for new trial in this cause was overruled by the trial court December 6, 1930. The petition in error was filed in this court June 15, 1931. The six months time for perfecting this appeal and filing petition in error in this court expired on the 6th day of June, 1930. The petition in error was therefore not filed within the time required by law and this court is without jurisdiction to review the judgment appealed from. Dill v. Marks, 53 Okla. 142, 155 P. 521; Morrison v. Swink, 128 Okla. 97, 261 P. 209; Wiley v. New Home Sewing Machine Co., 128 Okla. 281, 262 P. 674. For want of jurisdiction the appeal is dismissed.